Citation Nr: 0411276	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder due to an undiagnosed illness.

2.  Entitlement to service connection for allergies due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disorder manifested by 
aching joints due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had active military service from January 1967 to 
December 1968 and from November 1990 to May 1991, when he was 
called to active duty from the Army National Guard and served in 
Southwest Asia during the Persian Gulf War, from January 4 to 
April 19, 1991.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).

The Board remanded these issues in November 2000.  The requested 
development has been accomplished and the issues have been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical evidence 
to suffer from a cardiovascular disorder, which can be related to 
his periods of active duty.  

2.  Hypertension and thoracic aneurysm, repair of an aortic 
aneurysm are known clinical diagnoses and are not the 
manifestation of an undiagnosed illness.  

3.  There is competent medical evidence that the veteran's 
allergic rhinitis is not due to active duty.  

4.  The veteran has not been shown by competent medical evidence 
to suffer from aching joints, which can be related to his periods 
of active duty, or to an undiagnosed illness.



CONCLUSIONS OF LAW

1.  Neither hypertension nor thoracic aneurysm, repair of an 
aortic aneurysm were incurred in or aggravated by active duty, nor 
presumed to be related to service in the Persian Gulf.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2003).

2.  Allergic rhinitis was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2003).

3.  Aching joints was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or after 
the date of enactment, or filed before the date of enactment and 
not yet final as of that date.

The final rule implementing the VCAA was published on August 29, 
2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he or 
VA bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information necessary 
to substantiate his claims by means of the discussion in the June 
2003 RO letter.  Specifically, in the June 2003 RO letter the RO 
informed the appellant of the following: 1.) What must the 
evidence show to establish entitlement; 2.) What information or 
evidence was still needed from the appellant; 3.) What the 
appellant could do to help with the claims; 4.) The status of the 
appellant's claim and how the appellant could help; 5.) What the 
RO has received; 6.) What evidence the VA is responsible for 
obtaining; and 7.) What evidence the VA would attempt to obtain on 
the veteran's behalf.   Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or evidence 
is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement as 
proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) is 
dictum and not binding on VA.  That is, General Counsel has opined 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not 
require VA to send additional notice in order to request that a 
claimant provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-04 (February 24, 2004).  This opinion is 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations in April 
1994, August 1994, June 2001, February 2002 and March 2002.  In 
addition, the RO obtained the veteran's service medical records 
and his post service private and VA medical records.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case have 
been properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which shows 
substantial compliance with the notice and assistance provisions 
of the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent development 
required under VCAA and the implementing regulations, the RO 
notified the appellant of his right to submit evidence.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.


II.  Service Connection  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a veteran served continuously for 90 days or more during a 
period of war and a chronic disease becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); McCormick 
v. Gober, 14 Vet. App. 39 (2000).

Establishing direct service connection for a disability that was 
not clearly present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. at 
469.  However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  

Pursuant to 38 U.S.C. § 1117 (2002), service connection may be 
established for chronic disability resulting from undiagnosed 
illness which cannot be attributed to any know clinical diagnosis 
and which became manifest either during active service in the 
Southwest Asia theater of operations during Persian Gulf War, or 
to a degree of 10 percent or more following such service.  The law 
specifically limits entitlement under these special provisions to 
disabilities, which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) Signs or 
symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint 
pain; (6) Neurologic signs or symptoms; (7) Neuropsychological 
signs or symptoms; (8) Signs or symptoms involving the respiratory 
system (upper or lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) Cardiovascular signs or 
symptoms; (12) Abnormal weight loss; (13) Menstrual disorders.  38 
C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered chronic.  The 
6-month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Compensation shall not be paid if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

A.  Cardiovascular Disorder Due To An Undiagnosed Illness 

Active duty service medical records do not show that the veteran 
was seen for a cardiovascular disorder.  The September 1994 
Alabama Army National Guard Report Of Medical Examination listed 
hypertension in the summary of defects section.  However, this was 
not during any of the veteran's periods of active duty, January 
1967 to December 1968, November 1990 to May 1991, or January 4 to 
April 19, 1991.  Thus, direct service connection for hypertension 
is not warranted, as there is no evidence of incurrence of a 
disease or injury during the veteran's periods of active duty.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Private medical records, dated February 1990 to November 1993, 
showed that the veteran was seen for complaints of chest pain and 
palpitations, a mild systolic click indicative of mitral valve 
proplapse and probable sinus tachycardia.  Private medical 
records, dated May 1994 to November 1994, show that the veteran 
was seen for a thoracic aneurysm, repair of an aortic aneurysm.  

VA outpatient treatment records, dated November 1991 to October 
2002, showed that the veteran was seen for abnormal chest x-ray 
and palpitation of questionable etiology, and in 1996 for 
hypertension.  

The April 1994 VA joints examination diagnoses included episodic 
tachycardia, etiology unestablished.  The chest radiology report 
impression was that there were no significant pulmonary or pleural 
abnormalities.  

The June 2001 VA joints examination diagnoses included status post 
traumatic thoracic aneurysm repair and hypertension, controlled.  

The February 2002 VA heart examiner, after review of the veteran's 
claims file, opined that the veteran's descending thoracic 
aneurysm was the result of trauma.  The records indicated that 
this occurred in 1970 when the veteran was not in the military.  
The veteran's records revealed that he had his descending thoracic 
aneurysm repaired in June 1994.  Records indicate that the veteran 
had a motorcycle accident in 1970.  His thoracic aneurysm 
appearance was classic for a traumatic aortic transection 
resulting from a rapid deceleration injury.  Frequently such 
patients die in the acute setting with rupturing the aorta at that 
site which is classic.  Fortunately, the veteran did not have 
complete rupture and resulted in a pseudo aneurysm at this site.  
He was apparently asymptomatic over the years until it was noted 
and subsequently repaired as appropriate.  Therefore, it is the VA 
examiner's opinion that his descending thoracic aneurysm was not a 
result of an injury that occurred during military service.  Also 
during his evaluation the veteran had a cardiac catherization, 
which showed no significant stenosis of his coronary arteries.  
The veteran had no other cardiac disease.  

Based on the foregoing, with respect to the claimed cardiovascular 
disorder the Board finds that this claimed symptomatology has been 
attributed to known clinical diagnoses, a thoracic aneurysm, 
repair of an aortic aneurysm and hypertension, and is not shown to 
be the manifestations of an undiagnosed illness.  Thus, 38 C.F.R. 
§ 3.317 (undiagnosed illnesses) is not for application in this 
instance since diagnoses have been made.

B.  Allergies Due To An Undiagnosed Illness

The July 1967 service medical record impression was allergic 
rhinitis.  

The September 1994 VA general medical examination diagnoses 
included respiratory allergy and possible residual effects from 
exposure to environmental hazards and prophylactic medications.  

The June 2001 VA nose, sinus, larynx and pharynx examination 
impression was allergic rhinitis with snoring.  The VA examiner 
opined that it was unlikely that this was due to active duty, 
however, he recommended an Ear, Nose and Throat referral for 
surgical and medical options regarding treatment.  

There is competent medical evidence of record that the veteran's 
allergic rhinitis was not linked to active duty service.  The June 
2001 VA examiner opined that it was unlikely that the veteran's 
allergic rhinitis was due to active duty.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability . . 
.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must establish he 
or she has that disability and that there is a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent such evidence in this case, direct service-
connection for allergic rhinitis is not warranted.

Allergic rhinitis is a known clinical diagnosis and is not the 
manifestation of an undiagnosed illness.  Thus, 38 C.F.R. § 3.317 
is not for application in this instance since a diagnosis has been 
made.  

C.  A Disorder Manifested By Aching Joints Due To An Undiagnosed 
Illness

Service medical records do not show that the veteran was seen for 
aching joints.  Thus, direct service connection for aching joints 
is not warranted, as there is no evidence of incurrence of a 
disease or injury in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Private medical records dated February 1990 to November 1993 
showed that the veteran was seen for complaints of joint aches.  

VA outpatient treatment records, dated November 1991 to October 
2002, showed that the veteran was seen for buttocks strain and 
complaints of aching joints.  

The April 1994 VA joints examination diagnoses included joint 
stiffness, etiology unestablished.  The bilateral knee x-ray 
revealed left knee and right enthesophyte formation along the 
superior aspect of the patella.  No fracture was seen.  No 
significant abnormalities were seen on the bilateral elbow x-ray.  

VA outpatient treatment records, June 2000 to August 2001, showed 
that the veteran was seen for joint pain consistent with 
osteoarthritis.  

The June 2001 VA joints examination diagnoses included generalized 
arthralgias, rule out rheumatoid arthritis or gout.  The March 
2002 VA joints examiner indicated that arthritis studies were all 
normal from previous examination.  The veteran had no significant 
joint disease.  

We note that the evidence of record fails to disclose the presence 
of a disability, diagnosed or undiagnosed, manifested by aching 
joints.  Further, there is no present diagnosis of any disability 
associated with the claimed aching joints.  Thus, despite such 
claim there is no objective evidence of associated chronic 
disability.  Absent objective indications of chronic disability, 
either in the form of objective medical evidence perceptible to a 
physician or other, non-medical indicators that are capable of 
independent verification, service connection under 38 C.F.R. § 
3.317 (undiagnosed illnesses) is not warranted.  


ORDER

Service connection for hypertension and thoracic aneurysm, repair 
of an aortic aneurysm is denied.  

Service connection for allergic rhinitis is denied.  

Service connection for aching joints is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



